Citation Nr: 9923919	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to a compensable evaluation for seborrheic 
keratosis.

3.  Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired from active military service in December 
1991, after completing approximately 24 years of active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1996 and June 
1997, the Board remanded the case to the RO for additional 
development.  In June 1997, the following issues were before 
the Board:  (1) entitlement to service connection for heart 
disease; (2) entitlement to service connection for a 
bilateral ankle disability; (3) entitlement to service 
connection for a left wrist disability; (4) entitlement to 
compensable evaluation for seborrheic keratosis; and (5) 
entitlement to a compensable evaluation for a hiatal hernia.  
The Board denied the claims of service connection for heart 
disease and for a bilateral ankle disability.  Accordingly, 
these issues are not before the Board at this time.  The 
veteran's other claims were remanded to the RO for additional 
development.  

In a March 1999 rating determination, the veteran was awarded 
a 10 percent evaluation for her service-connected hiatal 
hernia.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Accordingly, the issue of 
entitlement to an increased evaluation for a hiatal hernia, 
currently evaluated as 10 percent disabling, continues to be 
before the Board at this time.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to her claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by the 
RO.  

2.  A review of all of the evidence of record does not 
establish that the veteran has the residuals of a left wrist 
disability of service origin.

3.  There is no credible evidence linking any current left 
wrist disability to the veteran's active service.  

4.  The residuals of the veteran's service-connected hernia 
include epigastric distress.  

5.  Medical evidence would not support the conclusion that 
the veteran's hiatal hernia causes persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of a considerable impairment of health.  

6.  The residuals of the veteran's service-connected 
seborrheic keratosis are not shown to be tender or painful on 
objective demonstration or are the scars associated with this 
disability disfiguring.  


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by the veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7346 (1998).  

3.  The criteria for a compensable evaluation for seborrheic 
keratosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.7, 4.10, 4.40, 
4.118, Diagnostic Codes 7800, 7803 and 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate sporadic treatment for joint 
pain during the veteran's active service.  Difficulties with 
a small hiatal hernia were also noted.  In January 1990, the 
veteran underwent an upper gastrointestinal series which 
revealed the duodenal bulb to be normal.  Some mild 
prominence of the folds at the junction of the bulb and the 
proximal second portion of the duodenum with some associated 
spasticity was noted.  The examiner's impression noted a 
small hiatal hernia.  

X-ray studies of the veteran's left wrist and hand in June 
1990 revealed no fractures or dislocations.  However, a 
sclerotic density consistent with a bone island was found.  
It was indicated that this might represent a normal variation 
of some type.  It was also indicated that this might be a 
degenerative cyst or possibly another type of benign lucent 
bone lesion such as a tiny bone cyst.  No other findings were 
found.  In a May 1991 X-ray report, studies of the veteran's 
left hand revealed no significant osteopenia.  Notice was 
made of a linear articular bony erosion at the radial aspect 
of the 2nd and 3rd middle phalanges.  There was a small bony 
spur at the dorsal aspect of the base of the distal phalanges 
of the 3rd and 4th digits.  There was also a similar 
appearance in the little finger as well.  The impression was 
that these findings were more likely related to degenerative 
joint disease rather than any other inflammatory joint 
disease.

At the veteran's discharge evaluation in October 1991, he 
noted bone, joint or other deformity along with arthritis, 
rheumatism, or bursitis.  Swollen or painful joints were also 
noted.  The clinical evaluation contained no reference to a 
left wrist disability.  The veteran was discharged from 
active service in December 1991.

The veteran filed her initial claim for VA compensation in 
January 1992.  At this time, though the veteran noted 
degenerative joint disease and osteoarthritis, no reference 
to a left wrist disability is found.  At a VA orthopedic 
examination in March 1992, the veteran noted that she 
developed pain in her fingers, knees, and ankles in 1992.  No 
reference to a left wrist disorder is indicated.  X-ray 
studies of the veteran's hands in March 1992 were normal.  

In a March 1992 surgical evaluation, it was reported that the 
veteran developed shortness of breath and retrosternal pain 
in 1989.  Her symptoms were essentially unchanged and 
examination of the abdomen was essentially normal.  There was 
some tenderness in the mid upper epigastrium and right lower 
quadrant without guarding or rebound.  There was no palpable 
mass or organ, no guarding, and peristalsis was normal 
throughout.  The examiner diagnosed the veteran with a 
esophageal hiatal hernia with reflux esophagitis by history.  

In the March 1992 VA examination, it was noted that the 
veteran had two lesions removed from her face in 1978 and 
1979.  One was on her right check and one was on the right 
aspect of her right chin.  These were biopsied and found to 
be seborrheic keratosis.  It was noted that she had one small 
lesion that she indicated intermittently appeared and 
disappeared on her left ear since 1979, but has had no other 
problems with her skin disease since then.  The examiner 
noted a history of two skin lesions, consistent with 
seborrheic keratosis, removed in 1978, without significant 
complications or recurrence.  

In an August 1992 rating determination, service connection 
was awarded for a back disability, a bilateral knee 
disability, and a right hand disorder.  These issues are not 
before the Board at this time.  

In her March 1993 notice of disagreement, the veteran's 
representative pointed to the X-ray studies of June 1990 
(taken in May 1990).  It was noted that follow-up was 
recommended in six months and that the veteran did have that 
follow-up but was in Saudi Arabia and that the records were 
not yet available.  Regarding her service-connected skin 
disability, it was contended that she has acute breakouts of 
her legs and arms and has a recurring skin problem in her 
face and in the ear.  Regarding her service-connected hiatal 
hernia, it was maintained that the veteran underwent 
treatment in February 1992 for this condition.  

In the June 1993 substantive appeal, the veteran noted 
degenerative joint disease.  She indicated that she had been 
informed that she had degenerative joint disease during her 
active service.  At this time, the veteran did not note a 
specific disability she associated with her skin condition, 
hiatal hernia, or wrist.  

In January 1996, the Board remanded this case to the RO for 
additional development, including an attempt to obtain the 
medical records cited by the veteran and her representative.  
An additional VA evaluation was also requested.  In February 
1996, the RO, at the request of the Board, requested the 
veteran to identify all medical providers who had treated her 
for the disabilities at issue subsequent to her separation 
from active service.  Additional medical records were 
obtained.  A review of these medical records reveals that 
little reference to the disabilities at issue.

In a May 1996 orthopedic evaluation, the veteran noted 
multiple joint pain.  Little reference is made to the left 
wrist.  An aching pain and stiffness within the left wrist 
was noted.  Generally, the examination of the various joints 
was essentially normal, without any increased heat or 
inflammatory responses being identified.  Review of her past 
X-ray studies revealed very minimal early degenerative joint 
changes within the veteran's fingers.  At this time, no 
reference to arthritis or arthritic changes in the left wrist 
was indicated.  However, the examiner noted that the absence 
of significant findings on X-ray did not specifically rule 
out early degenerative arthritic changes.  Notwithstanding, 
in reviewing the X-ray reports, the examiner noted that they 
were all essentially normal except for evidence of an old 
right distal phalangeal base fracture.  Additional X-ray 
studies of the left wrist revealed a round bone density 
projecting over the hamate bone.  This condition was believed 
to be a bony island or a sesamoid.  X-ray studies of the 
veteran's abdomen revealed no gross abnormalities.  

In June 1997, the Board again remanded these issues to the RO 
for additional development.  An additional VA evaluation was 
requested to clarify whether the veteran does in fact have an 
acquired radiographic anomaly of the left wrist or a normal 
variation. 

In July 1997, the RO again requested the veteran to submit 
any argument or identify any other evidence in support of her 
claims.  Specifically, medical evidence or an opinion of a 
relationship between any acquired left wrist disability and 
any incident regarding her active service.  It was also 
requested the veteran indicate where she had been treated 
since August of 1995.  

Additional medical records were obtained by the RO.  They 
indicate treatment for the hernia on a sporadic basis.  

In a June 1998 orthopedic evaluation, the examiner noted the 
veteran's claims folder had been reviewed.  It was indicated 
that the veteran had no trauma to her left wrist but that she 
had pain and swelling since 1989.  She continued to have pain 
in her left wrist.  Currently, the veteran was employed in 
making semiconductors and had no pain in the wrist while 
doing this job and only had difficulties with her left wrist 
with heavy lifting or heavy demands on the wrist.  Occasional 
night pain was also noted.  

Physical examination of the wrist did reveal some mild 
swelling diffusely about the wrist.  She was tender to 
palpation diffusely over the dorsal ulnar border of the 
wrist.  X-ray studies of the wrist in June 1998 were again 
found to be normal.  The examiner stated, in pertinent part, 
that the veteran's wrist complaints have nothing to do with 
X-ray findings.  It was noted that X-ray findings in the past 
were a normal variance.  It was also indicated that the 
veteran's difficulties could be secondary to an injury.  
However, the examiner did not indicate that this injury 
occurred during the veteran's active service.  

At a VA examination in August 1998, the veteran stated that 
in 1980 she began to have epigastric distress.  This 
condition radiated up under her sternum and gave her a bad 
taste in her mouth.  Since 1991, she has been placed on 
Zantac, a bland diet, and advised to elevate her head in bed, 
which has helped somewhat, although her symptoms do continue.  
She had regurgitation and pyrosis that was made worse in the 
evening, several nights per week.  The veteran also noted 
that she had a sebaceous cyst removed in 1976 from the inside 
of her left ear.  In 1980, she had a lesion removed from her 
right cheek which left a 1 x 1 centimeter scar.  The lesion 
was benign.  No recurrence of this lesion was noted.  The 
veteran had no discomfort in this location at this time.  She 
also had a lesion removed from her right cheek which left a 
similar type of scar.  She had some seborrheic keratoses 
removed from her arms which were benign and left no cosmetic 
defect.  

Physical examination revealed that the veteran had a 1-
centimeter scar on her right cheek and a 1-centimeter scar on 
her right chin.  Examination of the abdomen revealed no 
masses, no tenderness, and no organomegaly.  No abnormalities 
were noted.  An upper GI study revealed that barium flowed 
down the esophagus and pulled in the distal esophagus in the 
region of the small hiatal hernia.  Spontaneous 
gastroesophageal reflux occurred during the examination.  No 
evidence of esophagitis or stricture formation was found.  
The submucosa was normal, without mass or ulceration.  The 
duodenal bulb appeared normal.  The examiner's impression 
noted a small hiatal hernia and spontaneous gastroesophageal 
reflux.  The examiner also noted that the seborrheic 
keratoses were removed with good results.  

As noted above, in a March 1999 rating determination, the 
veteran was awarded a 10 percent evaluation for her hiatal 
hernia.  

II.  Entitlement to Service Connection for a Left Wrist 
Disability

Based on the findings during the veteran's active service and 
the VA examination report of June 1998, the Board finds that 
the veteran's claim of entitlement to service connection for 
a left wrist disability is well grounded under the criteria 
established by the Court in Caluza v. Brown, 7 Vet. App. 498 
(1995).  VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In light of the history of this case cited above, including, 
but not limited to, the Board's two previous remands of this 
case along with three VA examinations to determine the 
etiology of the veteran's left wrist disability, the Board 
finds that VA has fulfilled its duty to assist, mandated by 
statute.  The RO has undergone an extensive effort to obtain 
records and to obtain an adequate VA evaluation.  The Board 
specifically finds that the actions of the VA evaluators in 
August and June of 1998 meet the requirements of the Board's 
June 1997 remand.  Accordingly, an additional remand of this 
case under the Court's recent decision in Stegall v. West, 11 
Vet. App. 268 (1998), is not required.  Accordingly, the 
Board may proceed in the adjudication of the veteran's 
claims.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(b) (1998); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App.  109, 108-9 (1992).  

The veteran essentially contends that she has a left wrist 
disability related to her active service.  However, lay 
medical assertions to the effect that there is an association 
between the veteran's current complaints regarding a left 
wrist disability and her active service have no probative 
value.  On the issue of medical causation, the Court has been 
clear.  See Contreras v. Brown, 5 Vet. App. (1993).  Simply 
stated, the veteran is not competent to diagnose the etiology 
of her own left wrist disability.  She appears to believe 
that her left wrist disability is the result of a general 
arthritic condition.  However, no competent health care 
provider has associated a general arthritic condition in the 
left wrist with her active service.  Significantly, X-ray 
studies of the veteran's left wrist have not indicated 
degenerative joint disease.  

The critical question that the Board wished to address by 
remanding this issue in June 1997 was whether the bone island 
noted within the June 1990 X-ray study was consistent with a 
left wrist disability or some normal variation within the 
veteran's left wrist.  This question was answered within the 
VA examination of June 1998, when it was determined that the 
veteran's complaints had nothing to do with X-ray findings.  
As the X-ray findings were the basis for a possible 
determination that the veteran had a left wrist disability 
associated with her active service, this finding does not 
support the veteran's claim.  In June 1990, treatment of a 
left wrist sprain was indicated.  However, examination after 
this treatment, including X-ray studies, failed to note a 
fracture or dislocation.  Significantly, the veteran made no 
reference to this left wrist disability within her January 
1992 claim for VA compensation, within her discharge 
evaluation of October 1991, or within her VA examination of 
March 1992.  In March 1992, the veteran noted pain in her 
fingers, knees and ankles, failing to note a left wrist 
disorder.  These facts do not support the veteran's claim.  
The first reference to a left wrist disorder is made within 
the March 1993 notice of disagreement, which refers to the 
June 1990 X-ray report.  However, as medical evidence has 
shown, the X-ray report does not reveal a left wrist 
disability.  While the veteran did undergo treatment for the 
left wrist in June 1990, there is no medical evidence to 
support the conclusion that this treatment is associated with 
her current complaints.  

With regard to the medical opinion of June 1998, indicating 
that her impairment could be secondary to an injury, the 
service medical records do not indicate a chronic injury of 
the left wrist in service.  Accordingly, the Board finds this 
opinion is entitled to limited probative weight.  The failure 
of the veteran to note a left wrist disability upon her 
discharge from active service and immediately after her 
discharge from active service does not support the conclusion 
that her current complaints regarding a left wrist disability 
can be reasonably associated to the treatment in June 1990.  
The Board remanded this case in January 1996 to determine 
whether the bone joint deformity noted in June 1990 may be a 
residual disability from the complaints noted in June 1990.  
However, based on the recent VA medical opinion, the Board 
must determine that the preponderance of the evidence is 
against the determination that the difficulties noted in June 
1990 caused a residual disability which can be reasonably 
associated with the veteran's complaints regarding a left 
wrist disorder.  While the May 1991 X-ray study revealed 
findings that were "more likely" related to degenerative 
joint disease rather than other inflammatory joint diseases, 
the X-ray studies taken after the veteran's discharge from 
active service have failed to note either degenerative joint 
disease or inflammatory joint disease in the left wrist.  The 
failure of the veteran to make reference to this disorder 
immediately following her discharge from active service, the 
failure to associate the bony abnormality with the veteran's 
current complaints, and the failure of any health care 
provider to associate the veteran's current complaints with 
the veteran's active service supports the denial of this 
claim.  

III.  Entitlement to an Increased Evaluation for the 
Residuals of a Hiatal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's 
service-connected hiatal hernia has been rated under 
38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia).  
Under this code, symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of a severe impairment of 
health, would support a 60 percent evaluation.  A hiatal 
hernia which causes persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health, warrants a 30 percent 
evaluation.  A hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation, but with less severity, 
warrants a 10 percent evaluation.  The Board has considered 
all other diagnostic codes contained within 38 C.F.R. § 4.114 
(the schedule for rating of the digestive system), and finds 
Diagnostic Code 7343 to be the most appropriate code to 
evaluate the veteran's claim.  See 38 C.F.R. § 4.20.  

The residuals of the veteran's service-connected hernia 
include epigastric distress.  Based on these findings, and 
the recent evaluations and the studies of the veteran's 
service-connected disability, the Board finds no basis to 
award a 30 percent evaluation for this disability under 
Diagnostic Code 7346.  While there have been indications of 
epigastric distress and regurgitation, no health care 
provider has indicated that this disability causes a 
considerable impairment of health.  The 10 percent disability 
evaluation specifically notes that such an evaluation is 
warranted with two or more of the symptoms for the 30 percent 
evaluation with less severity.  Such a disability evaluation 
is clearly warranted in this case.  While the veteran has had 
difficulties with this disorder, both VA and service medical 
evaluations have noted the minimal nature of this disability.  
Both the service medical records and post service medical 
records (specifically, the June 1998 VA study) noted the 
veteran's hiatal hernia to be small.  Such findings do not 
warrant an increased evaluation of the veteran's 
service-connected disorder.  While the Board does not doubt 
the presence of occasional difficulties due to the 
service-connected disability, the severity is not shown by 
this record to be productive of any functional impairment of 
the quality or extent that would warrant an increased 
evaluation.  

IV.  Entitlement to Compensable Evaluation for the 
Service-Connected Status Post Seborrheic Keratosis Removal

The disability associated with the removal of seborrheic 
keratosis has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (scars).  Under this Diagnostic Code, 
the Board must evaluate the scar based on limitation of the 
part affected.  However, in this case, no health care 
provider, nor the veteran herself, has indicated any 
limitation of function caused by this disability.  
Accordingly, the undersigned has reviewed this claim under 
other rating codes to determine if there is any basis to 
award the veteran a compensable evaluation for this 
disability.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (disfiguring 
scars of the head, face or neck), complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.  Severe scars of the head, face or neck, 
especially if producing a marked or unsightly deformity of 
the eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Moderately disfiguring scars warrant a 
10 percent evaluation and slight scars, disfiguring the head, 
face or neck, warrant a noncompensable evaluation.  The Board 
has carefully reviewed both the VA examination of August 1998 
as well as the pictures provided therein.  Based on this 
review, the Board finds no foundation to conclude that the 
veteran warrants a 10 percent evaluation for this disability 
under Diagnostic Code 7800.  As there is no indication that 
the scars are superficial, poorly nourished, or cause 
repeated ulceration's, a 10 percent disability evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 is also not 
warranted.  Lastly, as there is no indication that the scars 
are tender and painful on objective demonstration, a 
10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (superficial scars, painful on objective 
demonstration) is not warranted.  While the veteran has 
indicated that this condition occasionally itches, such 
findings would not warrant a compensable disability 
evaluation.  The veteran's representative has not periodic 
exacerbations of the veteran's disability.  However, it is 
important to note that the Board has reached these findings 
not based on any one VA examination, but after a review of 
the veteran's treatment over many years.  Based on this 
review, a compensable evaluation is not warranted.   

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding any of the veteran's service-connected 
disabilities.  In addition, the Board has also considered 
whether an extraschedular evaluation is warranted.  The 
veteran has not specifically requested an extraschedular 
evaluation.  Accordingly, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996) and 
VAOPGCPREC. 6-96 (August 16, 1996), 61 Fed. Reg. 66749 
(1996).  Based on a review of the current evidence of record, 
the Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  There is no 
indication that the veteran's service-connected disabilities 
at issue at this time influence employability in ways not 
contemplated by the rating schedule.  In any event, if the 
veteran wishes to raise this issue, she must raise this 
issues specifically with the RO.  This issue is not before 
the Board at this time.  

In evaluating all of the veteran's claims, although the 
veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of her claim and the evidence 
supporting a denial of her claim are in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the overwhelming preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  As stated by the Court, where the "preponderance of 
the evidence" is against the claim, the appellant loses and 
the benefit of the doubt rule has no application.  Id. at 56.  


ORDER

Entitlement to service connection for a left wrist disability 
is denied.  

Entitlement to a rating in excess of 10 percent for 
evaluation of a hiatal hernia is denied. 

Entitlement to a compensable evaluation for seborrheic 
keratosis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

